DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention II, drawn to a light emitting device, claims 13-20, in the reply filed on 4/29/2022 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the limitation “the insulation layer has a hydroxyl group at one end,” is unclear in light of the specification as to what is required by the claim. Specifically, applicant’s disclosure shows the insulation layer 20 having a hydroxyl group (see Fig. 3), however it is understood from the specification that the hydroxyl groups are replaced in part when the organic ligand layer, required by claim 13, is added (see Fig. 4 and related text). Therefore, it is unclear if the claim is to an intermediate product (understood as incompatible with the requirements of claim 13), a product by process limitation, or something else.
Regarding claim 19, the limitation “an insulating support between the substrate and the light emitting element and including a groove, wherein the light emitting element is in the groove,” is unclear in light of the specification as to what is required by the claim. Specifically, applicant’s disclosure shows a “groove GRV” however it is unclear how the light emitting element is or can be “in” the groove and also still attached to the electrode layers. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0019377; herein “Kim”) in view of Zhao et al. (US 2018/0215997; herein “Zhao”).
Regarding claim 13, Kim discloses in Figs. 1, 6, 8 and related text a light emitting element comprising: 
a first semiconductor layer (11, see [0032]); 
a second semiconductor layer (13, see [0032]); 
an active layer (12, see [0032]) interposed between the first semiconductor layer and the second semiconductor layer; 
an insulation layer (14, see [0035]) formed to surround an outer surface of the active layer.
Kim does not explicitly disclose
an organic ligand layer formed on at least a portion of the insulation layer.
In the same field of endeavor, Zhao teaches a light emitting element wherein an insulation layer (410, see [0078]) with an organic ligand layer (see [0072]-[0073] and [0080] at least) formed on at least a portion of the insulation layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim by having an organic ligand layer formed on at least a portion of the insulation layer, as taught by Zhao, in order to impart solubility, in order to impart solubility, dispersibility, and/or heat stability (see Zhao [0080]) to the light emitting elements of Kim which are placed on electrodes by printing a dispersion/solution of the light emitting elements.
Regarding claim 14, the combined device shows the organic ligand layer includes at least one C5 to C24 aliphatic hydrocarbon group or C5 to C20 aromatic hydrocarbon group bonded to a Group 14 element (Zhao: see [0072]-[0074]). 
Regarding claim 15, Kim further discloses the light emitting element further includes a first electrode layer on one side of the first semiconductor layer and a second electrode layer on one side of the second semiconductor layer (210 and 220, see [0077]). 
Regarding claim 16, the combined device shows the insulation layer has a hydroxyl group at one end (Zhao: see [0074]).
Regarding claim 18, Kim discloses in Figs. 1, 6, 8 and related text a light emitting device comprising: 
a substrate (200) on which a plurality of light emitting areas (e.g. areas of 142R/G/B) are defined;
first and second electrodes (210 and 220, see [0077]) on the substrate and side by side in at least a portion of the light emitting area; and 
a light emitting element (nLED, see [0077]; with insulation layer 14 thereon) having one end on the first electrode and an other end on the second electrode. 
Kim does not explicitly disclose 
wherein the light emitting element includes an organic ligand layer formed on at least a portion of a surface thereof.
In the same field of endeavor, Zhao teaches a light emitting element wherein an insulation layer (410, see [0078]) with an organic ligand layer (see [0073] and [0080] at least) formed on at least a portion of the surface thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim by having an organic ligand layer formed on at least a portion of the insulation layer, as taught by Zhao, in order to impart solubility, dispersibility, and/or heat stability (see Zhao [0080]) to the light emitting elements of Kim which are placed on electrodes by printing a dispersion/solution of the light emitting elements. Note that the limitation “wherein the light emitting element includes an organic ligand layer formed on at least a portion of a surface thereof,” is taught by the combination of the light emitting element having an insulation layer thereon, as shown by Kim, and the insulation layer having the organic ligand layer thereon, as shown by Zhao.
Regarding claim 19, Kim further discloses The light emitting device of claim 18, further comprising:
an insulating support (201 and 320, see [0083] and [0110]) between the substrate and the light emitting element and
including a groove, wherein the light emitting element is in the groove.
Regarding claim 20, Kim further discloses 
a conductive contact layer (240, see [0077]) electrically coupling the one end of the light emitting element and the first electrode, and electrically coupling the other end of the light emitting element and the second electrode. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhao, as applied to claim 13 above, and further in view of Cho et al. (US 2018/0019369; herein “Cho”).
Regarding claim 17, Kim further discloses the light emitting element has an aspect ratio of 1 to 7 (greater than 1, see [0033], which overlaps the claimed range), but does not explicitly disclose the light emitting element has a length of 1 µm to 7 µm. 
In the same field of endeavor, Cho teaches in Fig. 5A and related text a light emitting element has a length of 1 µm to 7 µm (1 µm to 10 µm, see [0057], which overlaps the claimed range.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim by having a light emitting element with the claimed range, as taught by Cho, in order to provide a nano or micro sized LED which can be deposited and independently aligned (see [0166]-[0167]).
Note that the ranges disclosed by Kim and Cho overlap the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the length and to be a result effective variable affecting emission capability, device size, and alignment ability in manufacturing.  Thus, it would have been obvious to modify the device of Kim to have the length and aspect ratio within the claimed range in order to provide desired device size, emission manufacturing methods, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2014/0014920) is cited for using a ligand layer as a passivation layer for a light emitting element (see [0189]).
Tu et al. (US 2014/0339499) is cited for using a ligand layer as a passivating layer on an oxide layer (see [0044] at least).
Idriss et al. (USWO 2018/203274) is cited for using a ligand layer to passivate the surface of a III-V nanostructure (see [0058] at least).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/30/2022